I agree to all that is said *Page 209 
in the first six divisions of the able and well-considered majority opinion. I do not agree to all that is said in the seventh division. It is true, as therein stated, that the general principles governing the construction of statutes apply also to the construction of an amendment to the constitution, and that the different provisions in the constitution should be harmonized if practicable. But, as stated in the majority opinion, "an amendment to the constitution will not be ineffectual or invalid merely because it may differ radically from the existing provisions of that instrument." Where there is a conflict, the last expression of the sovereign will of the people will prevail as an implied modification pro tanto of the former provision. In determining whether or not the amendment to the constitution did in fact alter the law as it existed previously thereto, we must, just as in construing a statute, look diligently for the true intention as expressed by the people, "keeping in view, at all times, the old law, the evil, and the remedy." Code, § 102-102 (9). In construing an amendment to the constitution, the legislative body in proposing it and the people in ratifying it "should always be presumed to mean something by their action," and the amendment as proposed and adopted should not be so construed as to render it "absolutely meaningless." Central Ry.Co. v. State, 104 Ga. 831, 839 (31 S.E. 531, 42 L.R.A. 518); Board of Tax Assessors of Decatur County v. Catledge,173 Ga. 656 (160 S.E. 909); Scott v. Mount Airy, 186 Ga. 652
(198 S.E. 693).
With these preliminary observations, it will be seen, as set forth in the majority opinion, that before the amendment to the constitution now under review, "no county or municipality [could] incur any new debt, except for temporary loans to supply casual deficiencies of revenue as therein provided," without the assent of two thirds of the qualified voters thereof, voting at an election for that purpose, and provided that said two thirds so voting shall be a majority of the registered voters; "and the indebtedness could never under any circumstances exceed seven per cent. of the assessed value of all the taxable property therein." Code, § 2-5501. The defect or evil that the people sought to correct by the constitutional amendment was that it has obviously proved difficult to engage the interest and attention of a majority of the qualified voters in an election involving matters not of a controversial character; and for this reason the legislature and the people sought to make an *Page 210 
exception to the general rule in so far as the acquisition of hospital facilities for the indigent was concerned. With these defects and purposes in mind, the legislature proposed and the people approved subsection (c) of the constitutional amendment, which provides as follows: "Any city, town, municipality, or county of this State, or any combination of the same, may contract with any public agency, public corporation or authority for the care, maintenance, and hospitalization of its indigent sick, and may as a part of such contract obligate itself to pay for the cost of acquisition, construction, modernization, or repairs of necessary buildings and facilities by such public agency, public corporation or authority, and provide for the payment of such services and the cost to such public agency, public corporation or authority of acquisition, construction, modernization, or repair of buildings and facilities from revenues realized by such city, town, municipality or county from any taxes authorized by the Constitution of this State or revenues derived from any other sources." To the writer it seems to be correctly held by the majority opinion that "the amendment here under consideration did not purport anywhere or in any manner to deal with the limitation upon counties and municipalities as to amount [italics mine] of indebtedness." This is true for the reason that while subsection (c) dealt only with the right and power of the county and municipal officials to acquire hospital facilities, and in doing so to obligate themselves by a contractual obligation to pay therefor, it did not take the bridle off as to the amount of indebtedness which they as authorized contractors were permitted to incur; but this subsection of the amendment, thus conferring the right to contract, limited their power in doing so to such obligations as were "authorized by the constitution," that is, within the seven per cent. limitation. It had previously been held in Miller v.Head, 186 Ga. 694, 711 (198 S.E. 680), that county officials might legally issue revenue certificates to be paid solely from revenue derived from the particular enterprise established, and not from taxes. The constitutional amendment now under consideration, while authorizing a valid contract for the payment of money for the acquisition of hospital facilities even "from any taxes authorized by the constitution," did not go further and authorize a contract which would involve the payment of money derived from unauthorized taxes. *Page 211 
I can also see the force of the reasoning in the majority opinion which might forbid the making of a contract extending over a term of years, for compensation at a fixed amount for the hospitalization of indigent persons, since the determination of the varying amounts of service to be rendered and the proper compensation therefor could only await the contingencies of time and tide; but however that might be, the enabling act of the legislature itself specifically requires that provision for such services shall be made annually by the municipal or county authorities, and I can see no reason why such a legislative enactment should be taken as repugnant to the authority conferred by the constitutional amendment.
However, as I construe subsection (c) of the amendment to the constitution, the majority opinion is erroneous in that it inhibits a city or county from contracting through its officials so as "to obligate itself to pay for the cost of acquisition, construction, modernization, or repairs of necessary buildings and facilities" for hospitals for the indigent. Such an obligation is not contingent in character like a contract for the treatment of the indigent, or uncertain in amount, but can be definitely determined and assumed.
It is my opinion that subsection (a) of the amendment dispels any doubt which might possibly have existed as to the right of municipal or county officials to contract with any public agency or authority, dealing with any sort of public activityauthorized by law. To make this wholly clear was the sole purpose of subsection (a). Nothing else is embraced therein; but any contract thus authorized by subsection (a) with any public agency or authority having to do with any sort of public welfare enterprise authorized by law must, unlike the provisions of subsection (c), still conform to all the previously existing mandates of the constitution. But when it comes to subsection (c) of the amendment, it deals with hospital authorities and hospital authorities alone. By subsection (c) the city and county officials are not merely authorized to contract with hospital authorities in accordance with the previously existing constitutional inhibitions — that express power had already been given by subsection (a); but this particular subsection (c) goes further, so far as dealing with hospital authorities isconcerned, and expressly does that which subsection (a) had failed to do, in that it authorized county and municipal officials to actually enter upon a contract whereby the county or municipality would *Page 212 
be obligated to pay for the acquisition of hospital facilities. The power and authority given to a county or municipality to make a contract is far different from the pre-existing right to submit a contract to the people for their approval, and thereafter consummate it as a formal obligation. In the one case, the power is given to the officials to bind the city or county by their own contractual obligation; whereas in the other case the officials are without power to obligate the city or county except with the aid and express consent of the voters. When this is true, it takes both to create the obligation, and the officials alone are without power to do so. When the legislature saw proper to remove the disabilities of a married woman, and to give the wife power to contract, with certain specific exceptions, all that it did was to say that "the wife may contract." It did not deem it necessary, after having given her this plenary right and power, to go further and say that she could do so without authority obtained from any judge or court, as was necessary under previous law. If subsection (c) does not mean what subsection (c) says, then it is absolutely useless. Under the old law and subsection (a), the officials could have prepared and submitted a contract to the people without the aid of subsection (c). Surely it can not possibly be said that the purpose of subsection (c) was merely to enable county and municipal officials to deal with hospital authorities; for that very thing had already been plainly done by subsection (a). What subsection (c) of the amendment did was to take the acquisition of hospital facilities out from under the general rule laid down in subsection (a), so as to authorize county and city officials, not only to make a contract such as the previous law might have authorized, but to enable the county and municipal officials to "obligate," that is to bind, themselves to pay for such acquisition. This was in addition to any authority given by subsection (a), which merely authorized dealings with such authorities without extending the scope of their contractual authority. It thus appears to the writer that subsection (c) of the constitutional amendment is not meaningless and is not without purpose and effect, but that it does just what by its language it purports to do — that is, it permits county and city officials to obligate themselves to acquire hospital facilities; and that the contract as thus authorized is made valid and binding so long *Page 213 
as the obligation so contracted stays within the seven per cent. limitation which another provision of the constitution has prescribed.